Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 1 of 9 PageID #: 1




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF KENTUCKY
                             AT LOUISVILLE
                     Civil Action No. 3:20-cv-346-JRW

KEVIN R. TURNER                                              PLAINTIFF

V.                     VERIFIED COMPLAINT

JEREMY D. MABE                                              DEFENDANTS
Individually and in his official
Capacity as Kentucky State Trooper

      Serve: Jeremy D. Mabe
            Kentucky State Police Post 4
            820 New Glendale Road
            Elizabethtown, Kentucky 42701

KENTUCKY STATE POLICE

      Serve: Rodney Brewer
            Commissioner, Kentucky State Police
            KSP Headquarters
            919 Versailles Road
            Frankfort, Kentucky 40601

and

COMMONWEALTH OF KENTUCKY

      Serve: Hon. Daniel Cameron
            Kentucky Attorney General
            700 Capital Avenue
            Suite 118
            Frankfort, Kentucky 40601

                              ** ** ** ** ** **

                                        1
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 2 of 9 PageID #: 2




        Comes the Plaintiff, KEVIN R. TURNER, by and through counsel, and for

his Verified Complaint, states as follows:

                                      PARTIES

   1.     Plaintiff was and is, at all times relevant herein, a citizen of Eastview,

          Hardin County, located in the Western District of Kentucky.

   2.     Defendant Jeremy D. Mabe was and is, at all times relevant herein,

          employed by the Defendant Kentucky State Police (KSP), a law

          enforcement agency and subdivision of the Defendant Commonwealth of

          Kentucky. At all times pertinent hereto, Defendant Mabe was acting in

          such capacity under the color of state law, within the course and scope of

          his employment, and as an agent, servant and/or employee of Defendant

          Kentucky State Police (KSP), under authority of the Commonwealth of

          Kentucky. The Defendant Mabe is sued herein in his official and

          individual capacity.

   3.     Defendant Kentucky State Police (KSP) is a law enforcement entity,

          organized subdivision of and operating under the laws and regulations of

          the Commonwealth of Kentucky.




                                           2
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 3 of 9 PageID #: 3




  4.    Defendant Commonwealth of Kentucky is a state, organized and

        operating under the laws of Kentucky and the United States.

                               JURISDICTION

  5.    This action arises under the United States Constitution, particularly under

        the provisions of the Fourth and Fourteenth Amendments, and under

        federal law, particularly the Civil Rights Act, Title 42 of the United

        States Code, Section 1983.

  6.    That this Court possesses jurisdiction for this case under 28 U.S.C.

        Sections 1331 and 1343, and this Court has pendent jurisdiction of

        Plaintiff’s state court claims pursuant to 28 U.S.C. Section 1367.

  7.    That the amount in controversy exceeds $75,000, exclusive of interest,

        costs and attorney fees.

                             MATERIAL FACTS

  8.     On or about Monday, May 20, 2019, Plaintiff was home with his minor

        daughter, K.T. Plaintiff and the minor had adversarial words, which

        culminated in K.T. reporting the incident to her manager at work the next

        day.

  9.    On or about Thursday, May 23, 2019, Defendants Mabe and Kentucky

        State Police (KSP) went to Plaintiff’s home to speak with the minor K.T.

                                        3
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 4 of 9 PageID #: 4




        Because K.T. was a minor and had been in trouble with the law before,

        Plaintiff believed Defendants were there to question and/or arrest K.T.

        and refused to let Defendants speak to her. Plaintiff wanted to be

        present for the questioning of K.T. or at the very least have an attorney

        present with her.

  10.   Upon said refusal and without probable cause, Defendants Mabe and

        KSP forced their way into Plaintiff’s home without consent, assaulted

        and battered the Plaintiff, then decided to place Plaintiff under arrest and

        to take the minor K.T. into “protective custody” to cover their violent,

        malevolent and unlawful behavior.

  11.   Plaintiff was charged with “Obstructing Governmental Operations” and

        Menacing” at the scene and subsequently charged with “Assault IV”,

        three bogus misdemeanors in a continuing attempt by Defendants to

        cover their violent, malevolent and unlawful behavior.

  12.   Defendant Mabe also falsely reported the facts surrounding the

        “incident” in his report in an effort to deceive prosecutors and

        investigators as to the true facts and in a continuing attempt to cover his

        violent, malevolent and unlawful behavior.

  13.   On or about October 21, 2019, the charges of Obstructing Governmental

                                         4
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 5 of 9 PageID #: 5




        Operations, Menacing and Assault IV were dismissed on motion of the

        prosecutor.

                  COUNT ONE – WRONGFUL ARREST
                   AND UNLAWFUL IMPRISONMENT

  14.   Plaintiff adopts, alleges and incorporates by reference, each and every

        averment, allegation or statement contained in paragraphs 1 through 13

        of this Complaint.

  15.   That the aforementioned conduct of Defendants amounts to the

        unreasonable search and seizure of Plaintiff’s person within the meaning

        of the Fourth and Fourteenth Amendments of the United States

        Constitution, and the Civil Rights Act, Title 42 of the United States

        Code, Section 1983. That the actions of Defendants were without just

        and legal cause, thereby violating Plaintiff’s rights under the Constitution

        and Laws of the United States, as enumerated above, as well as his rights

        under the Constitution of the Commonwealth of Kentucky. Further, the

        acts of Defendants were not objectively reasonable under the

        circumstances.

  16.   That the claims set forth in Count One against Defendants are asserted

        against them in both their official and individual capacities.


                                        5
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 6 of 9 PageID #: 6




  17.    That as a direct and proximate result of the aforementioned actions of the

         Defendants, Plaintiff has sustained damages, pain and suffering and lost

         wages.

               COUNT TWO – ASSAULT AND BATTERY
             OUTRAGEOUS CONDUCT AND INTENTIONAL
              INFLLICTION OF EMOTIONAL DISTRESS


  18.    Plaintiff adopts, alleges and incorporates by reference, each and every

         averment, allegation or statement contained in paragraphs 1 through 17

         herein.

  19.    That the aforementioned conduct of Defendants towards Plaintiff

         constitutes the torts of assault, battery, outrageous conduct; and/or

         intentional infliction of emotional distress.

  20.    That as a direct and proximate result of the aforementioned actions of the

         Defendants, Plaintiff has sustained damages, pain and suffering and lost

         wages.

        COUNT THREE – NEGLIGENT HIRING AND RETENTION

  21.    Plaintiff adopts, alleges and incorporates by reference, each and every

         averment, allegation or statement contained in paragraphs 1 through 20

         of this Complaint.


                                          6
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 7 of 9 PageID #: 7




  22.   That, in violation of the United States Constitution and U.S.C. Section

        1983, Defendants Kentucky State Police and Commonwealth of

        Kentucky have failed to adequately hire, train and supervise its officers

        and loss prevention staff, including Defendant Mabe, as to the proper use

        of probable cause, force and arrest towards the citizens of the

        Commonwealth of Kentucky.

  23.   That the Defendants are responsible for the actions of Defendant Mabe

        (as well as Defendant Mabe in his individual capacity) because the

        aforementioned constitutionally offensive and negligent hiring,

        supervision and training of its officers (including Defendant Mabe)

        amounts to an execution and/or implementation of a policy statement,

        ordinance, regulation, or decision officially adopted and promulgated by

        the Defendants. Further, the constitutionally offensive and negligent

        hiring, training and supervision by the Defendants of its officers

        (including Defendant Mabe), is inadequate to the task that the officer

        must perform and Defendants’ deliberate indifference and inadequacy in

        the present scenario was “closely related to” and/or “actually caused”

        Plaintiff’s injuries.

  24.   That as the direct and proximate result of the aforesaid actions of the

                                        7
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 8 of 9 PageID #: 8




           Defendants, Plaintiff has suffered damage, injuries and lost wages.

  25.      That the aforementioned conduct of Defendants Kentucky State Police

           and Commonwealth of Kentucky constitutes negligent hiring practices

           due to its failure to exercise ordinary care in the hiring or retaining of

           Defendant Mabe, which created a foreseeable risk of harm to third

           persons such as Plaintiff.

                       COUNT FOUR – PUNITIVE DAMAGES

  26.      Plaintiff adopts, alleges and incorporates by reference, each and every

           averment, allegation or statement contained in paragraphs 1 through 25

           of this Complaint.

  27.      That the aforesaid conduct of the Defendants was negligent, grossly

           negligent, malicious, oppressive, and/or fraudulent, and that Plaintiff is

           entitled to punitive damages from the Defendants.

                                           PRAYER

        WHEREFORE, the Plaintiff demands as follows:

        1. That Plaintiff be awarded general and compensatory damages, including

            prejudgment interest, in the sum of $500,000;

        2. Punitive damages in the sum of $500,000;

        3. Trial by jury on all issues so triable;

                                            8
Case 3:20-cv-00346-JRW-RSE Document 1 Filed 05/15/20 Page 9 of 9 PageID #: 9




      4. Judgment against the Defendants, jointly and severally;

      5. His attorney fees and costs expended herein;

      6. For any and all equitable relief; and

      7. Any and all other relief to which he may appear equitably entitled.

                                      Respectfully submitted,

                                      /s/ Timothy Denison
                                      TIMOTHY DENISON
                                      Counsel for Plaintiff
                                      235 South Fifth Street
                                      The Third Floor
                                      Louisville, Kentucky 40202-3226
                                      (502) 589-6916; (FAX) 568-6919
                                      timothydenison@aol.com

                                VERIFICATION

      I have read the foregoing VERIFIED COMPLAINT and it is true and
correct as I verily believe.

                                      /s/ Kevin R. Turner
                                      KEVIN R. TURNER

COMMONWEALTH OF KENTUCKY

COUNTY OF JEFFERSON

      Subscribed and sworn before me by KEVIN R. TURNER as true and
accurate on this 15th day of May, 2020. My commission expires: 7/28/2021.


                                      /s/ Timothy Denison
                                      NOTARY PUBLIC, SAL, KENTUCKY

                                         9
